Citation Nr: 1646255	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-31 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a benign mass of the left side of the neck.

2.  Entitlement to an increased rating for plantar fasciitis, evaluated as 30 percent disabling from November 20, 2013, and 10 percent disabling prior to that date.  

3.  Entitlement to a rating in excess of 10 percent for right knee tendinitis.

4.  Entitlement to a rating in excess of 10 percent for left elbow medial epicondylitis.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and alcohol abuse.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served with the Alabama Army National Guard and had active duty for training from July 1987 to November 1987.  He served on active duty from February 2003 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A VA examination for PTSD was last conducted in December 2010, six years ago.  VA examinations of the Veteran's neck mass and left elbow were conducted in May 2011, over five years ago.  A VA examination for his plantar fasciitis was last conducted in April 2014, over two years ago.  Additionally, the Veteran's right knee was most recently examined in June 2015; however, that examination report was not addressed in an SSOC.  The Veteran has asserted that each of the disabilities on appeal has worsened since it was last examined.  See October 2012 VA Form 9, January 2015 statement, October 2016 Written Brief Presentation.  Given the Veteran's assertions, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of the disabilities on appeal.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In addition, the Board notes that the United States Court of Appeals for Veterans Claims recently held that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).  Therefore, the Board finds that the additional VA examinations for the right knee and left elbow also need to address these factors.

Finally, an attempt should be made to obtain any outstanding treatment records.  The claims file currently includes treatment records from the Birmingham VA Medical Center (VAMC) dated from May 2013 to March 2015.  Any outstanding VA treatment records dated prior to May 2013 and since March 2015 should be obtained.  In addition any outstanding VA treatment records from the Montgomery VAMC should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his neck mass, plantar fasciitis, right knee tendinitis, left elbow epicondylitis, and PTSD with alcohol abuse.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records, including from the Birmingham VAMC dated prior to 2013 and since March 2015, and from the Montgomery VAMC.  

2.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected benign neck mass.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected benign neck mass.  

The examiner should report all signs and symptoms necessary for rating the Veteran's benign neck mass.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected plantar fasciitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected plantar fasciitis.  

The examiner should report all signs and symptoms necessary for rating the Veteran's plantar fasciitis.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.


4.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected right knee tendinitis and left elbow epicondylitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the aforementioned service-connected disabilities.  

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee tendinitis and left elbow epicondylitis.  In particular, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD with alcohol abuse.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD with alcohol abuse. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders, including the frequency, severity, and duration of such symptomatology.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD with alcohol abuse. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




